 Case 3:19-cv-01152-NJR Document 18 Filed 05/05/20 Page 1 of 7 Page ID #70



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 RICHARD E. REIMAN,
 #B89406,

                      Plaintiff,

 v.                                            Case No. 19-cv-01152-NJR

 MR. GOLDER,

                      Defendant.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Richard Reiman, an inmate of the Illinois Department of Corrections

(“IDOC”) who is currently incarcerated at Centralia Correctional Center, brings this civil

action pursuant to 42 U.S.C. § 1983 for violations of his constitutional rights. He claims

that he has been denied good time credits as a result of not being given an industry job

position. He seeks the award of good time credits he would have received if proper hiring

procedures had been used and for the Court to order IDOC to create hiring procedures

that are free from discriminatory practices. (Doc. 15, p. 8). In the alternative, he asks for

monetary damages. (Id.).

       The First Amended Complaint is now before the Court for preliminary review

pursuant to 28 U.S.C. § 1915A. Under Section 1915A, any portion of a complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or

requests money damages from a defendant who by law is immune from such relief must

be dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations of the pro se


                                        Page 1 of 7
 Case 3:19-cv-01152-NJR Document 18 Filed 05/05/20 Page 2 of 7 Page ID #71



First Amended Complaint are to be liberally construed. Rodriguez v. Plymouth Ambulance

Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                             THE FIRST AMENDED COMPLAINT

       Reiman alleges that the industry supervisor, Mr. Golder, created a waiting list for

potential employees of industry jobs. (Doc. 15). When selecting inmates for an industry

job, Mr. Golder continually skipped Reiman and hired others who were below him on

the waiting list. Inmates in the industry job positions are given good time credits, which

lessens time spent incarcerated. If Reiman is granted an industry job, he would be

awarded good time credits and qualify for mandatory supervised release sooner. (Id.).

                                  PRELIMINARY DISMISSAL

       In general, “state prisoners who want to challenge their convictions, their

sentences, or administrative orders revoking good-time credits or equivalent sentence-

shortening devices,” must seek relief via a habeas corpus petition, “because they contest

the fact or duration of custody.” Moran v. Sondalle, 218 F.3d 647, 650-51 (7th Cir. 2000)

(citing Preiser v. Rodriguez, 411 U.S. 475 (1973); Edwards v. Balisok, 520 U.S. 641 (1997)).

Accordingly, to the extent Reiman is attacking the length of his sentence and seeks

the application of additional good time credits, these claims are dismissed without

prejudice as improperly brought under Section 1983.

                                            DISCUSSION

       Based on the allegations in the Complaint, the Court finds it convenient to

designate the claims in this case into the following three Counts:




                                            Page 2 of 7
    Case 3:19-cv-01152-NJR Document 18 Filed 05/05/20 Page 3 of 7 Page ID #72



          Count 1:          Fourteenth Amendment due process claim against Golder for
                            denying Reiman a job assignment and the ability to earn good
                            time credits.

          Count 2:          Fourteenth Amendment equal protection claim against
                            Golder for using discriminatory practices when hiring
                            inmates for industry job positions.

          Count 3:          Illinois Constitutional civil rights claim against Golder for
                            violating Reiman’s right to be rehabilitated pursuant to
                            Article 1, Section 11.

          The parties and the Court will use these designations in all future pleadings and

orders, unless otherwise directed by a judicial officer of this Court. Any other claim that

is mentioned in the First Amended Complaint but not addressed in this Order is

considered dismissed without prejudice as inadequately pled under Twombly. 1

                                                     Count 1

          Reiman claims that because Golder continually skipped his name on the industry

job waiting list, Golder violated his liberty interest in a job assignment. (Doc. 15, p. 6). He

also argues that because he is continually being denied job placement, he is unable to earn

good time credits and lessen his sentence.

          Prisoners do not have a “liberty interest in their jobs,” Starry v. Oshkosh Corr. Inst.,

731 F. App’x 517, 518 (7th Cir. 2018), however, even if participation in the job gives an

opportunity to reduce sentence time. Higgason v. Farley, 83 F.3d 807, 809-10 (7th Cir. 2011).

See also Zimmerman v. Tribble, 226 F.3d 568, 571-72 (7th Cir. 2000); DeWalt v. Carter, 224

F.3d 607, 613 (7th Cir. 2000); Soule v. Potts, 676 F. App’x 585, 586 (7th Cir. 2017) (“The

Constitution does not give prisoners any substantive entitlements to prison


1
    See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                                  Page 3 of 7
 Case 3:19-cv-01152-NJR Document 18 Filed 05/05/20 Page 4 of 7 Page ID #73



employment.”). Therefore, there is no due process violation by not placing Reiman in an

industry job.

                                          Count 2

       Although not stated in the statement of claim, Reiman alleges in the section of the

Amended Complaint listing Golder as a defendant that Golder used discriminatory

procedures when hiring inmates for jobs. (Doc. 15, p. 1).

       Although Reiman does not have a liberty or property interest in a prison job, he is

not foreclosed from bringing an equal protection claim regarding job placement. DeWalt,

224 F.3d at 613. To state a claim for unconstitutional discrimination, Reiman must show

“that he is a member of a protected class, that he is otherwise similarly situated to

members of the unprotected class, and that he was treated differently from members of

the unprotected class.” Brown v. Budz, 398 F.3d 904, 916 (7th Cir. 2005). Here, Reiman

merely states in conclusory fashion that Golder’s process for hiring “was not kept free of

discrimination[.]” This allegation is not sufficient for an equal protection claim.“ An

inmate’s subjective belief that he was unfairly treated, without more, does not state a

viable equal protection claim.” Shelton v. Melvin, No. 17-CV. 50045, 2017 WL 951241, at *5

(N.D. Ill. Mar. 10, 2017) (citing Huebschen v. Dep’t of Health and Soc. Serv., 716 F.2d 1167,

1171 (7th Cir. 1983). For these reasons, Count 2 is dismissed. The Court will allow Reiman

a final opportunity to clarify his claim in an amended complaint.

                                          Count 3

       Reiman claims that Golder violated his civil rights guaranteed by the Illinois

Constitution, Article I, Section 11, which provides that “All penalties shall be determined


                                        Page 4 of 7
    Case 3:19-cv-01152-NJR Document 18 Filed 05/05/20 Page 5 of 7 Page ID #74



both according to the seriousness of the offense and with the objective of restoring the

offender to useful citizenship.” Because Counts 1 and 2 are dismissed and no federal

question or diversity of citizenship remains in this lawsuit, the Court lacks subject matter

jurisdiction to hear a state law claim. Accordingly, Count 3 is also dismissed.

                             MOTION FOR RECRUITMENT OF COUNSEL

        Reiman has filed a Second Motion for Recruitment of Counsel (Doc. 17). 2 In ruling

on Reiman’s previous motion for recruitment of counsel, the Court found that he had

made reasonable efforts to retain counsel on his own. The Court determined, however,

that he was competent to represent himself. Once again, Reiman has not stated or

provided any information regarding why he is unable to proceed pro se, and his motion

only consists of copies of letters to law firms that he had previously filed with the Court.

Reiman continues to demonstrate that he can construct coherent sentences, communicate

with the Court, and meet deadlines. Therefore, the recruitment of counsel is not

warranted at this time, and the motion is denied.

                                              DISPOSITION

        For the reasons set forth above, the First Amended Complaint is DISMISSED

without prejudice for failure to state a claim for relief. The Motion for Recruitment of

Counsel (Doc. 17) is DENIED without prejudice.

        Reiman is GRANTED leave to file a “Second Amended Complaint” on or before

June 2, 2020. Should Reiman fail to file a Second Amended Complaint within the allotted



2
  In evaluating Reiman’s motion for recruitment of counsel, the Court applies the factors discussed in Pruitt
v. Mote, 503 F.3d 647, 654 (7th Cir. 2007), and related authority.

                                               Page 5 of 7
 Case 3:19-cv-01152-NJR Document 18 Filed 05/05/20 Page 6 of 7 Page ID #75



time or consistent with the instructions set forth in this Order, the entire case shall be

dismissed with prejudice for failure to comply with a court order and/or for failure to

prosecute his claims. FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997);

Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2). The dismissal shall

also count as one of Reiman’s three allotted “strikes” under 28 U.S.C. § 1915(g).

       It is strongly recommended that Reiman use the civil rights complaint form

designed for use in this District. He should label the form, “Second Amended

Complaint,” and he should use the case number for this action (No. 19-cv-01152-NJR). To

enable Reiman to comply with this Order, the CLERK is DIRECTED to mail Reiman a

blank civil rights complaint form.

       An amended complaint generally supersedes and replaces the original complaint,

rendering the original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354

F.3d 632, 638 n. 1 (7th Cir. 2004). The Second Amended Complaint must stand on its own

without reference to any previous pleading. Reiman must re-file any exhibits he wishes

the Court to consider. The Second Amended Complaint is also subject to review pursuant

to 28 U.S.C. § 1915A.

       Reiman is further ADVISED that his obligation to pay the filing fee for this action

was incurred at the time the action was filed, thus the filing fee remains due and payable,

regardless of whether he files a Second Amended Complaint. 28 U.S.C. § 1915(b)(1);

Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       Finally, Reiman is ADVISED that he is under a continuing obligation to keep the

Clerk of Court and each opposing party informed of any change in his address; the Court

                                         Page 6 of 7
 Case 3:19-cv-01152-NJR Document 18 Filed 05/05/20 Page 7 of 7 Page ID #76



will not independently investigate his whereabouts. This shall be done in writing and not

later than 7 days after a transfer or other change in address occurs. Failure to comply with

this Order will cause a delay in the transmission of court documents and may result in

dismissal of this action for want of prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: May 5, 2020


                                                  ____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                        Page 7 of 7
